Citation Nr: 0940562	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-26 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disability of the 
pancreas.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left leg/knee 
disability.

4.  Entitlement to service connection for a left leg/knee 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from February 1967 to September 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The RO reopened 
previously denied claims of service connection for low back, 
pancreas, and left leg/knee disabilities, but denied the 
underlying claims on the merits.  The RO also denied service 
connection for a right shoulder disability in the first 
instance.

The Veteran testified at an August 2009 personal hearing held 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.




FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
in a July 2003 Board decision on the basis that there was no 
nexus shown between current disability and military service; 
the decision was unappealed and is final.

2.  Evidence received since July 2003 regarding the low back 
was not previously considered by agency decision makers, but 
is cumulative and redundant of evidence already of record, 
does not relate to an unestablished fact, and does not raise 
the reasonable possibility of substantiating the claim.

3.  Service connection for a disability of the pancreas was 
denied in an unappealed June 2001 rating decision on the 
basis that there was no showing of any current disability; 
the denial became final in June 2002.

4.  Evidence received since June 2001 regarding the pancreas 
was not previously considered by agency decision makers, but 
is cumulative and redundant of evidence already of record, 
does not relate to an unestablished fact, and does not raise 
the reasonable possibility of substantiating the claim.

5.  Service connection for a left leg/knee disability was 
denied in a July 2003 Board decision on the basis that there 
was no current disability; the decision was unappealed and is 
final.

6.  Evidence received since July 2003 regarding the left 
leg/knee was not previously considered by agency decision 
makers, is not cumulative or redundant of evidence already of 
record, relates to an unestablished fact, and raises the 
reasonable possibility of substantiating the claim.

7.  A left leg/knee disability was not first manifested in 
service, and the preponderance of the evidence is against a 
finding that the currently diagnosed left leg/knee disability 
is related to active service.

8.  A right shoulder disability was not first manifested in 
service, and the preponderance of the evidence is against a 
finding that the currently diagnosed right shoulder 
disability is related to active service.


CONCLUSIONS OF LAW

1.  The criteria to reopen a previously denied claim of 
service connection for a low back disability have not been 
met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a) (2009).

2.  The criteria to reopen a previously denied claim of 
service connection for a disability of the pancreas have not 
been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a) (2009).

3.  The criteria to reopen a previously denied claim of 
service connection for a left leg/knee disability have been  
met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a) (2009).

4.  The criteria for service connection for a left leg/knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303., 3.304 
(2009).

5.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303., 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to claims to reopen, notice must additionally 
include information regarding the basis of the final prior 
denial and what evidence or information would help correct 
the deficiencies in the record underlying that denial.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with legally adequate notice 
prior to the adjudication of the claims in May and July 2006 
correspondence.  The notifications substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  With respect to the reopening 
of a claim of service connection for a left leg/knee 
disability, the May 2006 letter did not meet the requirements 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), in that it 
failed to properly identify the basis of the prior denial.  
Such error is harmless, however, in light of the decision 
below reopening the claim.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  No VA 
examinations or opinions have been obtained in connection 
with the current claims, as the record reflects sufficient 
competent evidence upon which to base a decision, and no 
evidence raising a possible association between current 
complaints and service.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II. New and Material Evidence

Although the RO reopened the claims of service connection for 
low back, pancreas, and left leg/knee disability in the 
December 2006 rating decision, the Board is required to first 
consider whether new and material evidence had been presented 
before the merits of claim can be considered.  The Board can 
make an initial determination as to whether evidence is "new 
and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The current claim was filed in December 
2005.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence can be sufficient to reopen a claim if it can 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

A. Pancreas

Service connection for a pancreas disability was last finally 
denied in a June 2001 rating decision, on the ground that 
there was no current disability related to an in-service bout 
of pancreatitis.  Since that decision, extensive VA treatment 
records and some private treatment records have been 
submitted.  VA digestive system examinations were conducted 
in November 2006 and July 2008, and the Veteran testified at 
an August 2009 hearing.  The Veteran's testimony is not 
considered new, and he merely repeated allegations previously 
considered by agency decision makers, and specifically denied 
any current problems.  The remaining items were not of record 
at the time of the June 2001 denial, and hence they are new 
evidence.  

However, the new evidence is not material.  Treatment records 
reveal no pancreas problems, and VA examinations document 
only continued problems with a hiatal hernia.  None of the 
new evidence addresses the unestablished fact of a current 
pancreas disability.  No reasonable possibility of 
substantiating the claim is raised, and reopening of the 
claim of service connection for a pancreas disability is not 
warranted.

B. Low Back

Service connection for a low back disability was last finally 
denied in a July 2003 Board decision on the basis that no 
nexus to service was shown for current back complaints.  
Since July 2003, VA and private treatment records documenting 
ongoing low back complaints and treatment have been 
associated with the claims file.  No care provider offers an 
opinion regarding the etiology of current low back problems, 
but the Veteran did make a statement about the origin of his 
complaints in seeking treatment.  In June 199, the Veteran 
related ongoing low back pain to a "remote injury" in 
service.  He informed a VA doctor in October 2008 that he had 
fallen in 1971 and injured his back; the Veteran was 
separated from service in September 1970.  More recently, he 
told VA doctors that his back was hurting due to uneven gait 
caused by a nonservice connected ankle disability.  In 
February 2004, the Veteran told a private chiropractor, Dr. 
TSR, that he had fallen an injured his back at age 31, in 
approximately 1978 or 1979.  This evidence is new in the 
sense that it was not considered at the time of the July 2003 
Board decision, but it is not material.  Treatment records 
mainly address the already established fact of current 
disability.  Where information on causation is related by the 
Veteran, the allegations are actually against the claim of 
service connection for a low back disability, as he reports 
post-service injuries, or are cumulative and redundant of 
allegations already considered in the July 2003 denial.  The 
Veteran also testified at a personal hearing, where he 
repeated allegations of having fallen in service; these 
allegations were considered in the July 2003 Board decision, 
and hence are not new.  Because the only new evidence 
addressing the unestablished fact of nexus is against the 
claim, no reasonable possibility of substantiating the claim 
is raised.  Reopening of the claim of service connection for 
a low back disability is not warranted.

C. Left Leg/Knee

Service connection for a left leg/knee disability was denied 
in the July 2003 Board decision, on the basis that there was 
no evidence of a current disability.  Since that time, the 
Veteran has submitted private treatment records showing a 
current diagnosis of left knee degenerative changes.  
Further, VA treatment records document a recent left knee 
meniscectomy.  As evidence associated with the file after 
July 2003 clearly establishes the presence of a current left 
leg/knee disability, new and material evidence to reopen the 
claim has been received.  Reopening of the claim of service 
connection for a left leg/knee disability is warranted.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.

III. Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Degenerative joint disease is a listed chronic diseases for 
purposes of presumptive service connection.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The 
applicable presumptive period is one year following 
separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.


A. Left Leg/Knee

Service treatment records reveal that in April 1968, the 
Veteran injured his left thigh when he jumped from a boat to 
the pier.  Treatment notes state that the Veteran did not 
strike his thigh; he merely landed heavily.  A contusion was 
diagnosed and treated with an Ace wrap and ice.  The 
following day, a left thigh bruise was noted, and heat, 
ointment, and aspirin were recommended.  Records show no 
further treatment for the left thigh injury, and at the 
September 1970 examination for separation from service, no 
disabilities or complaints related to the left leg were 
noted.  Service treatment records reflect no complaints of or 
treatment for any left knee problems at any time.

Post service records reveal no complaints or reports related 
to left leg problems until December 1997, when the Veteran 
informed VA doctors that he had been injured on active duty; 
he stated that his left leg had been placed in a cast.  There 
were no objective findings of any left leg or knee 
dysfunction made at that time, nor did the Veteran report any 
current impairment.  At a December 1999 physical in 
connection with substance abuse treatment, the Veteran 
reported a history of left knee surgery in 1981 for "repair 
of cartilage."  Again, no current problems or complaints 
were noted.  An April 2000 MRI from P Memorial Hospital, 
apparently ordered by a VA doctor, reveals a torn medial 
meniscus of the left knee and damage to the anterior cruciate 
ligament.  The evaluation was ordered due to "pain and 
crepitus" in the joint; VA records at this time do not show 
any complaints or treatment related to the left knee.

At an April 2001 VA examination, the examiner noted no 
reports of complaints or problems related to the left knee or 
leg.  The Veteran did complain of right knee problems.  

In August 2005, the Veteran sought VA treatment for 
generalized complaints of joint pain, including the left 
knee.  Crepitus was present, and the Veteran could not squat 
for testing due to pain.  A chondroplasty of the left patella 
was performed in December 2005.  Doctors noted that this 
involved an "emaciated tear of an old quality."  Currently, 
severe osteoarthritis of the knees has been diagnosed; a 
total left knee replacement is recommended.

While the Veteran did sustain a bruise of the left thigh 
muscle in service, service treatment records indicate this 
was a minor injury which healed without residuals, and 
involved solely the thigh.  The left knee joint was not, as 
per the contemporaneous records, involved, despite the 
current allegations by the Veteran.  Service treatment 
records reveal no chronic disease or residual of injury at 
the time of separation.  Post service records reveal no 
complaints or treatment of the left leg/knee for 27 years 
after service.  Objective evidence of any actual left leg or 
knee disability was not shown until April 2000, 30 years 
after separation and well outside any potentially applicable 
presumptive period.  

The Veteran does contend that he has had left leg/knee 
problems continually since service, and he is competent to 
describe symptoms such as pain or limited motion.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His 
allegations are outweighed by the documented medical evidence 
of record, however.  Although the Veteran alleges that old 
records destroyed by one private provider would support his 
claims, such cannot be fully credited.  Medical evidence of 
record does not show reports of a long history of left knee 
and leg problems, and the Veteran's history of substance 
abuse and legal problems raises questions as to his 
credibility.  While there is ample evidence of a current and 
severe left knee disability, there is no evidence relating 
such to service, either directly or by presumption.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved, and service connection is not 
warranted.

B. Right Shoulder Disability

A review of service treatment records shows no complaints of, 
injury to, or treatment for the right shoulder.  There is no 
notation of a shoulder impairment at the time of separation 
in September 1970.  The Veteran has in fact denied any 
specific injury to the joint in service.  He instead has 
alleged that the nature of his duties was such that it caused 
wear and tear on the shoulder, leading to the current 
disability.  Personnel records establish that the Veteran 
served as an engine mechanic in service.

A review of post-service treatment records reveals that the 
Veteran first reported right shoulder pain and problems in 
September 1999.  At that time, he stated that he had pain for 
one month, with radiation to the neck.  He denied any 
specific trauma, but did report that he worked with cars.  
Capsulitis was diagnosed and over the counter medication was 
recommended.  In November 1999, VA doctors noted continued 
right shoulder complaints; the Veteran at that time reported 
a history of trauma.  The pain was worsening, and had begun 
to radiate into the arm.  He reported pain with motion, but 
the shoulder was not tender to palpation.  Physical 
rehabilitation was recommended.  

The next notation of right shoulder problems was in May 2000 
when, during a private vocational rehabilitation evaluation, 
the Veteran reported that he had fallen off his bicycle and 
landed on the shoulder.

VA treatment records currently list a tear of the right 
rotator cuff as a current diagnosis.  

The record contains no competent evidence relating the 
current right shoulder disability to service.  There is no 
evidence or allegation of any disease or injury of the right 
shoulder in service.  No medical provider has offered an 
opinion relating the current right shoulder problems to 
service.  Those doctors who have commented on etiology have 
referred to the Veteran's post service employment as an auto 
mechanic, or to specific post service accidents.  The sole 
opinion in support of the claim of service connection comes 
from the Veteran himself.  While the Veteran genuinely 
believes that his right shoulder disability was incurred in 
service, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his current diagnosis 
and his views are of no probative value.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved, and service connection is not 
warranted.


ORDER

New and material evidence has not been presented, and the 
application to reopen the claim to service connection for a 
low back disability is denied.

New and material evidence has not been presented, and the 
application to reopen the claim to service connection for a 
disability of the pancreas is denied.

New and material evidence has been presented, and the 
application to reopen the claim to service connection for a 
left leg/knee disability is granted.

Service connection for a left leg/knee disability is denied.

Service connection for a right shoulder disability is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


